 

Exhibit 10.1

 

FIRST MODIFICATION OF NOTE, DEEDS OF TRUST

AND OTHER LOAN AGREEMENTS

 

 

THE STATE OF TEXAS         

§                  

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF HARRIS

§

 

 

 

THAT, WHEREAS, AMEGY MORTGAGE COMPANY, L.L.C. d/b/a Q10 Amegy Mortgage Capital
(the “Lender”) is the current holder of that certain Promissory Note dated
effective December 23, 2009 (the “Original Note”), evidencing a loan (the
“Loan”) by Lender to 410 BLANCO, LP, a Texas limited partnership, AMREIT UPTOWN
HOUSTON, LP, a Texas limited partnership, AMREIT COURTYARD, LP, a Texas limited
partnership, AMREIT 5402 WESTHEIMER, LP, a Texas limited partnership, AMREIT GC
HOUSTON, LP, a Texas limited partnership, and AMREIT I-45 SOUTHPOINT, LP, a
Texas limited partnership (collectively, the “Borrower”), executed by Borrower
in the original principal sum of TWENTY-FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00) (which together with any renewals, extensions, modifications or
rearrangements of same prior to the date hereof are collectively referred to as
the “Note”), payable to the order of Lender; and,

 

WHEREAS, the Note is secured by the following documents (which along with any
and all agreements, deeds of trust, security agreements, collateral assignments,
financing statements, assignment and pledges given to secure the Note or
executed in connection with the Note and any renewals, extensions, modifications
and rearrangements of same prior to the date hereof are collectively referred to
herein as the “Security Documents”):

 

1.

Those certain Deed of Trust and Security Agreements (collectively, the “Deeds of
Trust”) as described below, pledging to Lender certain real property therein
described (the “Property”) which now stands as security for the payment of the
Note:

 

a)

Deed of Trust and Security Agreement of even date with the Original Note,
executed by 410 Blanco, LP (the “410 Blanco Deed of Trust”) and filed for record
under Document No. 20090245783 in the Official Public Records of Bexar County,
Texas, covering the real property described on Exhibit “A” attached hereto and
made a part hereof for all purposes;

 

b)

Deed of Trust and Security Agreement of even date with the Original Note,
executed by AmREIT Uptown Houston, LP (the “AmREIT Uptown Houston Deed of
Trust”) and filed for record under Document No. 20090578600 in the Official
Public Records of Harris County, Texas, covering the real property described on
Exhibit “A” attached hereto and made a part hereof for all purposes;

 

c)

Deed of Trust and Security Agreement of even date with the Original Note,
executed by AmREIT Courtyard, LP (the “AmREIT Courtyard Deed of Trust”) and
filed for record under Document No. 20090578596 in the Official Public Records
of Harris County, Texas, covering the real property described on Exhibit “A”
attached hereto and made a part hereof for all purposes, with said Exhibit “A”
correcting the original property description attached to the recorded AmREIT
Courtyard Deed of Trust to be consistent with the property description contained
in the original Title Policy;

 

d)

Deed of Trust and Security Agreement of even date with the Original Note,
executed by AmREIT 5402 Westheimer, LP (the “AmREIT 5402 Westheimer Deed of
Trust”) and filed for record under Document No. 20090578594 in the Official
Public Records of Harris County, Texas, covering the real property described on
Exhibit “A” attached hereto and made a part hereof for all purposes, with said
Exhibit “A” correcting the original property description attached to the
recorded AmREIT 5402 Westheimer Deed of Trust to be consistent with the property
description contained in the original Title Policy;

 

 

1

 

--------------------------------------------------------------------------------



 

 

e)

Deed of Trust and Security Agreement of even date with the Original Note,
executed by AmREIT GC Houston, LP (the “AmREIT GC Houston Deed of Trust”) and
filed for record under Document No. 20090578597 in the Official Public Records
of Harris County, Texas, covering the real property described on Exhibit “A”
attached hereto and made a part hereof for all purposes;

 

f)

Deed of Trust and Security Agreement of even date with the Original Note,
executed by AmREIT I-45 Southpoint, LP (the “AmREIT I-45 Southpoint Deed of
Trust”) and filed for record under Document No. 20090578599 in the Official
Public Records of Harris County, Texas, covering the real property described on
Exhibit “A” attached hereto and made a part hereof for all purposes, with said
Exhibit “A” correcting the original property description attached to the
recorded AmREIT I-45 Southpoint Deed of Trust to be consistent with the property
description contained in the original Title Policy; and

2.

Revolving Line of Credit Agreement (the “Original Credit Agreement”) of even
date with the Original Note, executed by Borrower, Guarantor and Lender, said
Original Credit Agreement establishing the terms and conditions on which the
proceeds of the Note are to be disbursed, repaid, and redisbursed.  The Original
Credit Agreement and any amendments thereto are together referred to as the
“Credit Agreement”.  All capitalized terms used herein but not defined herein,
shall have the meanings provided in the Credit Agreement; and

 

WHEREAS, Borrower caused to be issued by Fidelity National Title Insurance
Company (the “Title Company”) to Lender that certain Mortgagee Policy of Title
Insurance No. 27-49-08-9272 (the “Title Policy”) dated December 23, 2009, in the
amount of $25,000,000.00, insuring the dignity and priority of the liens created
and evidenced by the Deeds of Trust; and

 

WHEREAS, Borrower caused AMREIT, INC. (the “Guarantor”) to execute and deliver
to Lender that certain Guaranty (the “Guaranty”) dated as of December 23, 2009,
pertaining to and guaranteeing payment of the Note and the Loan and performance
of other obligations relating to the Loan by Borrower; and

 

WHEREAS, Borrower desires to modify, renew, and rearrange the terms of the Loan,
as well as ratify all liens securing its payment as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00),
the receipt and sufficiency of which are hereby acknowledged and the further
consideration of the benefits to accrue to the parties to this agreement (the
“First Modification”), Borrower agrees that the terms and conditions of the Note
and the Security Documents shall be modified as follows:

 

1.

The true and lawful principal balance remaining due and unpaid on the
indebtedness evidenced by the Note as of the Effective Date hereof is the sum of
EIGHTEEN MILLION FOUR HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($18,450,000.00).  Borrower promises to pay to the order of Lender all such
amounts which are advanced and outstanding from time to time on the Note in
accordance with the terms hereof.

2.

The terms and provisions of the Note are amended as follows:

 

a)

The definition of “Base Spread and Rate Floor” on the first page of the Note is
deleted in its entirety and replaced with the following:

 

 

“Base Spread and Rate Floor: The Base Spread and the Rate Floor may vary from
time to time, and will be dependent upon the extent of the banking relationship
of Borrower and AmREIT, Inc. (guarantor of this Note and herein defined as
“Guarantor”) with Lender’s parent, AMEGY BANK NATIONAL ASSOCIATION (“Amegy
Bank”).  The Base Spread will be three and one half percent (3.50%) and the Rate
Floor will be four and three quarters percent (4.75%) during any immediately
succeeding calendar quarter for which Borrower and Guarantor have met the
Primary Deposits and Treasury Management Service Requirement for the prior
quarter.  The Base Spread will be four percent (4.00%) and the Rate Floor will
be five and three quarters percent (5.75%) during any immediately succeeding
calendar quarter for which Borrower and Guarantor have not met the Primary
Deposits and Treasury Management Requirement for the prior quarter.  “Primary
Deposits and Treasury Management Service Requirement” shall mean that
substantially all bank accounts of Borrower, Guarantor, Guarantor’s wholly owned
subsidiaries and Guarantor’s wholly owned properties have been maintained at
Amegy Bank, and Borrower, Guarantor, Guarantor’s wholly owned subsidiaries and
Guarantor’s wholly owned properties have utilized Amegy Bank’s treasury
management services, as determined quarterly by Lender based on Borrower and
Guarantor’s certification as the extent of their banking relationship with Amegy
Bank, with said certification prepared to Lender’s satisfaction and provided in
conjunction with Borrower’s borrowing base reports delivered by Borrower to
Lender in accordance with the Credit Agreement.”

 

2

 

--------------------------------------------------------------------------------


 

 

b)

The definition of “Scheduled Maturity Date” on the first page of the Note is
deleted in its entirety and replaced with the following:

 

 

“Scheduled Maturity Date: June 30, 2013”

3.

The terms and provisions of the Credit Agreement are amended as follows:

 

a)

The definition of “Maturity Date” as it appears in Article I of the Credit
Agreement is deleted in its entirety and replaced with the following:

 

 

“Maturity Date” shall mean June 30, 2013, as such date may be extended from time
to time by written agreement of Borrower and Lender, and subject to exercise by
Borrower of Borrower’s Extension Option.

 

b)

The definition of “Loan Constant Rate” as it appears in Article II, Section
2.10(d)(3) of the Credit Agreement is deleted in its entirety and replaced with
the following:

 

 

“(3.)

Loan Constant Rate – calculated using the formula below with the variables
defined as:

 

 

 

(i)

x = Loan Constant Rate.

 

 

 

(ii)

i = Interest Rate expressed on a monthly basis, will be the greater of (a) the
current rate per annum charged for the Line of Credit, or (b) a spread of 175
basis points plus the greater of (i) 4.75% per annum or (ii) the ten year
treasury in effect on the last day of the quarter for which the updated
Borrowing Base report is being prepared (i.e. Borrowing Base report using
financial information through the end of the third quarter of the year would use
the ten year treasury in effect on September 30th).

 

 

 

(iii)

N = Amortization Term, which is equal to 300 months.

 

 

  [equa.jpg] ”

4.

The terms and provisions of the Deeds of Trust are amended as follows:

 

a)

The first paragraph under the “RECITALS” section on page 1 of the 410 Blanco
Deed of Trust is deleted in its entirety and replaced with the following:

 

 

“Borrower and AMREIT UPTOWN HOUSTON, LP, a Texas limited partnership, AMREIT
COURTYARD, LP, a Texas limited partnership, AMREIT 5402 WESTHEIMER, LP, a Texas
limited partnership, AMREIT GC HOUSTON, LP, a Texas limited partnership, and
AMREIT I-45 SOUTHPOINT, LP, a Texas limited partnership (together “Co-Makers”)
by their promissory note of even date herewith given to Lender are indebted to
Lender in the principal sum of $25,000,000.00 in lawful money of the United
States of America (the “Note”), with interest from date thereof at the rates set
forth in the Note, maturing June 30, 2013, principal and interest to be payable
in accordance with the terms and conditions provided in the Note.”

 

3

 

--------------------------------------------------------------------------------



 

 

b)

The first paragraph under the “RECITALS” section on page 1 of the AmREIT Uptown
Houston Deed of Trust is deleted in its entirety and replaced with the
following:

 

 

“Borrower and 410 BLANCO, LP, a Texas limited partnership, AMREIT COURTYARD, LP,
a Texas limited partnership, AMREIT 5402 WESTHEIMER, LP, a Texas limited
partnership, AMREIT GC HOUSTON, LP, a Texas limited partnership, and AMREIT I-45
SOUTHPOINT, LP, a Texas limited partnership (together “Co-Makers”) by their
promissory note of even date herewith given to Lender are indebted to Lender in
the principal sum of $25,000,000.00 in lawful money of the United States of
America (the “Note”), with interest from date thereof at the rates set forth in
the Note, maturing June 30, 2013, principal and interest to be payable in
accordance with the terms and conditions provided in the Note.”

 

c)

The first paragraph under the “RECITALS” section on page 1 of the AmREIT
Courtyard Deed of Trust is deleted in its entirety and replaced with the
following:

 

 

“Borrower and 410 BLANCO, LP, a Texas limited partnership, AMREIT UPTOWN
HOUSTON, LP, a Texas limited partnership, AMREIT 5402 WESTHEIMER, LP, a Texas
limited partnership, AMREIT GC HOUSTON, LP, a Texas limited partnership, and
AMREIT I-45 SOUTHPOINT, LP, a Texas limited partnership (together “Co-Makers”)
by their promissory note of even date herewith given to Lender are indebted to
Lender in the principal sum of $25,000,000.00 in lawful money of the United
States of America (the “Note”), with interest from date thereof at the rates set
forth in the Note, maturing June 30, 2013, principal and interest to be payable
in accordance with the terms and conditions provided in the Note.”

 

d)

The first paragraph under the “RECITALS” section on page 1 of the AmREIT 5402
Westheimer Deed of Trust is deleted in its entirety and replaced with the
following:

 

 

“Borrower and 410 BLANCO, LP, a Texas limited partnership, AMREIT UPTOWN
HOUSTON, LP, a Texas limited partnership, AMREIT COURTYARD, LP, a Texas limited
partnership, AMREIT GC HOUSTON LP, a Texas limited partnership, and AMREIT I-45
SOUTHPOINT, LP, a Texas limited partnership (together “Co-Makers”) by their
promissory note of even date herewith given to Lender are indebted to Lender in
the principal sum of $25,000,000.00 in lawful money of the United States of
America (the “Note”), with interest from date thereof at the rates set forth in
the Note, maturing June 30, 2013, principal and interest to be payable in
accordance with the terms and conditions provided in the Note.”

 

e)

The first paragraph under the “RECITALS” section on page 1 of the AmREIT GC
Houston Deed of Trust is deleted in its entirety and replaced with the
following:

 

 

“Borrower and 410 BLANCO, LP, a Texas limited partnership, AMREIT UPTOWN
HOUSTON, LP, a Texas limited partnership, AMREIT COURTYARD, LP, a Texas limited
partnership, AMREIT 5402 WESTHEIMER, LP, a Texas limited partnership, and AMREIT
I-45 SOUTHPOINT, LP, a Texas limited partnership (together “Co-Makers”) by their
promissory note of even date herewith given to Lender are indebted to Lender in
the principal sum of $25,000,000.00 in lawful money of the United States of
America (the “Note”), with interest from date thereof at the rates set forth in
the Note, maturing June 30, 2013, principal and interest to be payable in
accordance with the terms and conditions provided in the Note.”

 

 

4

 

--------------------------------------------------------------------------------



 

 

f)

The first paragraph under the “RECITALS” section on page 1 of the AmREIT I-45
Southpoint Deed of Trust is deleted in its entirety and replaced with the
following:

 

 

“Borrower and 410 BLANCO, LP, a Texas limited partnership, AMREIT UPTOWN
HOUSTON, LP, a Texas limited partnership, AMREIT COURTYARD, LP, a Texas limited
partnership, AMREIT 5402 WESTHEIMER, LP, a Texas limited partnership, and AMREIT
GC HOUSTON, LP, a Texas limited partnership (together “Co-Makers”) by their
promissory note of even date herewith given to Lender are indebted to Lender in
the principal sum of $25,000,000.00 in lawful money of the United States of
America (the “Note”), with interest from date thereof at the rates set forth in
the Note, maturing June 30, 2013, principal and interest to be payable in
accordance with the terms and conditions provided in the Note.”

5.

On the date of execution hereof, Borrower shall pay to Lender an extension fee
equal to $93,750.00 as consideration for Lender extending the Scheduled Maturity
Date of the Note, and such other covenants as herein provided.  Borrower shall
also pay to Lender all of Lender’s expenses relating to this First Modification
including the costs of recording this First Modification, the cost of receiving
a nothing further report from the Title Company, and the cost of obtaining a
T-38 Modification Endorsement to the Title Policy.

6.

The parties hereto do hereby extend all liens and security interests securing
the Loan until the Loan, as so renewed and extended, has been fully paid, and
agree that this extension and rearrangement shall in no manner affect or impair
the provisions of the Note, the Credit Agreement, the Deeds of Trust or any of
the other documents evidencing, securing or relating to the Loan, and that the
liens securing the Loan shall not in any manner be waived.  Further, this
renewal and/or the failure of Lender to exercise its rights under the
instruments evidencing or securing the Loan in connection with any existing
default shall not act as a waiver of Lender’s right to exercise said rights at
any time in the future.

7.

Contemporaneously with the execution and delivery hereof, Borrower shall cure
any new matters reported by the Title Company to which Lender may reasonably
object in a manner acceptable to Lender and Borrower shall purchase a T-38
Modification Endorsement to the Title Policy covering all of the Property
pledged under the Deeds of Trust and insuring the liens created by the Deeds of
Trust as valid and subsisting first liens as herein modified.

8.

Except as modified hereby, the provisions, representations and conditions of the
Note, the Security Documents and any other documents evidencing, securing or
relating to the Loan, shall remain in full force and effect, enforceable in
accordance with their terms and are hereby acknowledged by both the Borrower and
Guarantor to be valid and subsisting.

9.

Borrower and Guarantor, by executing this First Modification, hereby declare
that they have no setoffs, counterclaims, defenses or other causes of action
against Lender arising out of the Loan.

10.

Guarantor, by joining in this First Modification, hereby acknowledge the
amendments set forth herein and hereby consent and agree thereto and declare
that said guaranty of the Loan, as evidenced by the Guaranty, shall remain in
full force and effect, enforceable in accordance with the terms of said Guaranty
and covering the Note as hereby modified.

11.

This First Modification shall be binding upon the heirs, legal representatives,
successors and assigns of the parties hereto and shall be construed in
accordance with the laws of the State of Texas.

12.

THIS WRITTEN MODIFICATON REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

 

5

 

--------------------------------------------------------------------------------



 

 

It is understood and agreed that except as to such changes made herein, the
terms and provisions of the Note, the Credit Agreement, the Deeds of Trust and
any of the other documents evidencing, securing or relating to the Loan, as
originally written, shall be brought forward and remain in all respects
unchanged and that the balance owing thereon as herein renewed, rearranged,
modified and/or extended is subject to no offsets, deductions, credits, charges
or claims of whatsoever kind or character and shall be due and payable in the
manner herein set out, and that the aforesaid Deed of Trust liens securing the
payment of said Note against the Property and all of the Security Documents,
except to the extent released of record prior to the date hereof and except as
modified, renewed, rearranged and extended herein, so as to secure the payment
of the Note, shall remain in full force and effect until the full and final
payment of the Note.  In the event of a conflict between the terms of the
Security Documents and this First Modification, the terms of this First
Modification shall prevail.

 

This First Modification may be executed in multiple counterparts, and each
counterpart hereof executed by any party shall be deemed an original and shall
as to such party constitute one and the same instrument with all other
counterparts hereof executed, regardless of whether the same or any other
counterpart hereof is executed by any other party.

 

EXECUTED on the 15th day of December, 2010 (the “Effective Date”).

 

BORROWER:

 

 

 

 

 

 

 

 

 

410 BLANCO, LP, a Texas limited partnership

 

AMREIT GC HOUSTON, LP, a Texas limited partnership

 

 

 

 

 

 

 

By: 

410 Blanco GP, LLC, its general partner

 

By: 

AmREIT GC Houston GP, LLC, its general partner

 

 

 

 

 

 

 

 

By: 

/s/ Chad C. Braun

 

 

By: 

/s/ Chad C. Braun

 

 

Chad C. Braun, Vice President

 

 

 

Chad C. Braun, Vice President

 

 

 

 

 

 

 

 

 

 

 

 

AMREIT UPTOWN HOUSTON, LP, a Texas limited partnership

 

AMREIT I-45 SOUTHPOINT, LP, a Texas limited partnership

 

 

 

 

 

 

 

By: 

AmREIT Uptown Houston GP, LLC, its general partner

 

By: 

AmREIT I-45 Southpoint GP, LLC, its general partner

 

 

 

 

 

 

 

 

By: 

/s/ Chad C. Braun

 

 

By: 

/s/ Chad C. Braun

 

 

Chad C. Braun, Vice President

 

 

 

Chad C. Braun, Vice President

 

 

 

 

 

 

 

 

 

 

 

 

AMREIT COURTYARD, LP, a Texas limited partnership

 

GUARANTOR:

 

 

 

 

 

 

 

By: 

AmREIT Courtyard GP, LLC, its general partner

 

AMREIT INC., a Maryland corporation

 

 

 

 

 

 

 

 

By: 

/s/ Chad C. Braun

 

 

By: 

/s/ Chad C. Braun

 

 

Chad C. Braun, Vice President

 

 

 

Chad C. Braun, Chief Financial Officer

 

 

 

 

 

 

 

AMREIT 5402 WESTHEIMER, LP, a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: 

AmREIT 5402 Westheimer GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Chad C. Braun

 

 

 

 

 

 

Chad C. Braun, Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------



 

 

AMEGY MORTGAGE COMPANY, L.L.C. d/b/a Q10 Amegy Mortgage Capital, being the owner
and holder of the said indebtedness being the subject matter of this First
Modification, joins in execution to evidence its acceptance of the terms hereof.

 

 

 

 

LENDER:

AMEGY MORTGAGE COMPANY, L.L.C. d/b/a Q10 Amegy Mortgage Capital, a Texas limited
liability company

 

 

 

 

 

 

 

 

By:

/s/ Don Hickey

 

 

 

 

Don Hickey, Senior Vice President

 

THE STATE OF TEXAS         

§                  

 

 

§

 

COUNTY OF HARRIS

§

 

 

This instrument was acknowledged before me on the 15th day of December, 2010, by
Chad C. Braun, Vice President of 410 Blanco GP, LLC, a Texas limited liability
company, in its capacity as general partner of 410 BLANCO, LP, a Texas limited
partnership, on behalf of said limited partnership.

 

 

 

 

/s/ Mary Trupia

 

 

 

Notary Public, State of Texas

 

 

 

My commission expires: 

  7/16/2014

 

THE STATE OF TEXAS         

§                  

 

 

§

 

COUNTY OF HARRIS

§

 

 

This instrument was acknowledged before me on the 15th day of December, 2010, by
Chad C. Braun, Vice President of AmREIT Uptown Houston GP, LLC, a Texas limited
liability company, in its capacity as general partner of AMREIT UPTOWN HOUSTON,
LP, a Texas limited partnership, on behalf of said limited partnership.

 

 

 

 

/s/ Mary Trupia

 

 

 

Notary Public, State of Texas

 

 

 

My commission expires:

  7/16/2014

 

THE STATE OF TEXAS         

§                  

 

 

§

 

COUNTY OF HARRIS

§

 

 

This instrument was acknowledged before me on the 15th day of December, 2010, by
Chad C. Braun, Vice President of AmREIT Courtyard GP, LLC, a Texas limited
liability company, in its capacity as general partner of AMREIT COURTYARD, LP, a
Texas limited partnership, on behalf of said limited partnership.

 

 

 

 

/s/ Mary Trupia

 

 

 

Notary Public, State of Texas

 

 

 

My commission expires:

  7/16/2014

 

 

7

 

--------------------------------------------------------------------------------



 

 

THE STATE OF TEXAS         

§                  

 

 

§

 

COUNTY OF HARRIS

§

 

 

This instrument was acknowledged before me on the 15th day of December, 2010, by
Chad C. Braun, Vice President of AmREIT 5402 Westheimer GP, LLC, a Texas limited
liability company, in its capacity as general partner of AMREIT 5402 WESTHEIMER,
LP, a Texas limited partnership, on behalf of said limited partnership.

 

 

 

 

/s/ Mary Trupia

 

 

 

Notary Public, State of Texas

 

 

 

My commission expires:

  7/16/2014

 

THE STATE OF TEXAS         

§                  

 

 

§

 

COUNTY OF HARRIS

§

 

 

This instrument was acknowledged before me on the 15th day of December, 2010, by
Chad C. Braun, Vice President of AmREIT GC Houston GP, LLC, a Texas limited
liability company, in its capacity as general partner of AMREIT GC HOUSTON, LP,
a Texas limited partnership, on behalf of said limited partnership.

 

 

 

 

/s/ Mary Trupia

 

 

 

Notary Public, State of Texas

 

 

 

My commission expires:

  7/16/2014

 

THE STATE OF TEXAS         

§                  

 

 

§

 

COUNTY OF HARRIS

§

 

 

This instrument was acknowledged before me on the 15th day of December, 2010, by
Chad C. Braun, Vice President of AmREIT I-45 Southpoint GP, LLC, a Texas limited
liability company, in its capacity as general partner of AMREIT I-45 SOUTHPOINT,
LP, a Texas limited partnership, on behalf of said limited partnership.

 

 

 

 

/s/ Mary Trupia

 

 

 

Notary Public, State of Texas

 

 

 

My commission expires:

  7/16/2014

 

THE STATE OF TEXAS         

§                  

 

 

§

 

COUNTY OF HARRIS

§

 

 

This instrument was acknowledged before me on the 15th day of December, 2010, by
Don Hickey, Senior Vice President of AMEGY MORTGAGE COMPANY, L.L.C. d/b/a Q10
Amegy Mortgage Capital, a Texas limited liability company, on behalf of said
limited liability company.

 

 

 

 

/s/ Mary Trupia

 

 

 

Notary Public, State of Texas

 

 

 

My commission expires:

  7/16/2014

 

 

 

 

8

 

--------------------------------------------------------------------------------